1    STEVEN QUINTANILLA                      MELINDA A. GREEN (SBN 261627)
     (SBN 161578)                            Mg637m@att.com
2    City Attorney                           AT&T SERVICES, INC.
     steveq@qalawyers.com                    2260 East Imperial Highway, Floor 3
3    ROBERT J. LEE (SBN 219829)              El Segundo, California 90245
     Deputy City Attorney                    Tel: 310.964.1044
4    rlee@qalawyers.com                      Fax: 310.964.0843
     LAW OFFICES OF QUINTANILLA
5    & ASSOCIATES                           DOUGLAS W. SULLIVAN
     42222 Rancho Las Palmas Drive #176     (SBN 88136)
6    Rancho Mirage, California 92270        dsullivan@crowell.com
     Tel: 760.993.3702                      TRACY E. REICHMUTH
7                                           (SBN 215458)
     GUSTAVO LAMANNA                        treichmuth@crowell.com
8    (SBN 231373)                           CROWELL & MORING LLP
     gustavo.lamanna@gmail.com              3 Embarcadero Center, 26th Floor
9    Attorney at Law                        San Francisco, California 94111
     11599 Gateway Boulevard                Tel: 415.986.2800
10   Los Angeles, California 90064          Fax: 415.986.2827
     Tel: 310.277.2146
11   Fax: 424.369.5555                       NATHANIAL J. WOOD
                                             (SBN 223547)
12   Attorneys for Defendant                 nwood@crowell.com
     CITY OF RANCHO MIRAGE                   CROWELL & MORING LLP
13                                           515 South Flower Street, 40th Floor
                                             Los Angeles, California 90071
14                                           Tel: 213.622.4750
                                             Fax: 213.622.2690
15
                                            Attorneys for Plaintiff
16                                          NEW CINGULAR WIRELESS PCS,
                                            LLC D/B/A AT&T MOBILITY
17
                              UNITED STATES DISTRICT COURT
18                                                                    JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
19
     NEW CINGULAR WIRELESS PCS,              Case No.    5:18-cv-02236 FMO(SPx)
20   LLC, D/B/A AT&T MOBILITY, a
     Delaware corporation,                   ORDER APPROVING STIPULATION
21                                           [21] TO DISMISS WITH PREJUDICE
            Plaintiff,
22                                           Complaint Served:
            v.                               Jan. 9, 2019 Current Response Date:
23                                           Mar. 1, 2019 Proposed Response Date:
     CITY OF RANCHO MIRAGE,                  Apr. 1, 2019
24
            Defendant.                       Judge: Honorable Fernando M. Olguin
25
26
27
28
                                          ORDER APPROVING STIPULATION TO DISMISS
     Case No. 5:18-cv-02236 FMO(SPx)
                                          WITH PREJUDICE
1           The Court, having considered the stipulation of the parties, and good cause
2    appearing therefore, orders as follows:
3           1.      This action is dismissed with prejudice pursuant to Rule 41(a)(2) of the
4    Federal Rules of Civil Procedure.
5           2.      Each party shall bear its own costs and attorneys’ fees.
6           3.      Pursuant to the Stipulation of the parties, dismissal of the action shall
7    not create or act as collateral estoppel in any future litigation.
8
9    IT IS SO ORDERED.
10
11    Date: May 13, 2019
12                                                              /s/
                                                   Honorable Fernando M. Olguin
13
                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    ORDER APPROVING STIPULATION TO DISMISS
      Case No. 5:18-cv-02236 FMO(SPx)          1
                                                    WITH PREJUDICE
